Citation Nr: 0842312	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  07-00 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from March 1966 to February 1968.  Service in the Republic of 
Vietnam is indicated by the record.  
The veteran is the recipient of the Purple Heart Medal and 
the Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the veteran's claim of 
entitlement to service connection for PTSD.  

In October 2008, the veteran presented sworn testimony during 
a personal hearing in Washington D.C., which was chaired by 
the undersigned Veterans Law Judge.  
A transcript of the hearing has been associated with the 
veteran's VA claims folder.  

At the October 2008 hearing, the veteran submitted additional 
evidence directly to the Board with a written waiver of local 
consideration of this evidence.  
See 38 C.F.R. §§ 19.9(b)(3), 20.1304(c) (2008). 

Issue not on appeal

In the February 2006 rating decision, the RO denied service 
connection for residuals of a right ankle fracture.  The 
veteran expressly disagreed with that decision and filed a 
timely substantive appeal as to that issue in December 2006.  
In a March 2008 rating decision, service connection was 
granted for right ankle sprain, residual of right ankle 
fracture, and a 20 percent disability rating was assigned.  
To the Board's knowledge, the veteran has not disagreed with 
that decision.  That matter has accordingly been resolved.  
See Grantham v. Brown, 
114 F.3d 1136 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second NOD must thereafter be timely filed to 
initiate appellate review of "downstream" issues such as 
the compensation level assigned for the disability or the 
effective date of service connection].


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD.

2.  The veteran participated in combat.

3.  The medical and other evidence of record supports a 
conclusion that the veteran's currently diagnosed PTSD was 
precipitated by stressors he experienced while serving in 
Vietnam.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. § 
1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for PTSD.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The Board will then render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist a claimant in the development of a claim.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the veteran and the veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of this notice, VA is to 
specifically inform the veteran and the veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in letters 
dated October 2005 and November 2007.  These letters 
indicated that in order for service connection to be granted 
there must be evidence of an injury in military service or a 
disease that began in or was made worse during military 
service, or that there was an event in service that caused an 
injury or disease; a current physical or mental disability 
shown by medical evidence; and a relationship between the 
disability and an injury, disease, or event in military 
service.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
VCAA letters.  Specifically, the October 2005 and November 
2007 letters stated that VA would assist the veteran in 
obtaining relevant records from any Federal agency, including 
those from the military and VA medical centers, and the 
Social Security Administration.  The veteran was also advised 
in the letters that a VA examination would be scheduled if 
necessary to make a decision on his claim.  With respect to 
records from private doctors and hospitals, the VCAA letters 
informed the veteran that VA would make reasonable efforts to 
request such records.

In the October 2005 letter, the RO requested specific details 
concerning the claimed PTSD.

The VCAA letters emphasized, "[i]f the evidence is not in 
your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you of the 
problem.  It is your responsibility to make sure we receive 
all requested records that are not in the possession of a 
Federal department or agency."  [Emphasis as in originals].  

Finally, the Board notes that the October 2005 and November 
2007 letters specifically requested: "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. 
§ 3.159(b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific Dingess notice in the 
November 2007 VCAA letter.  The letter detailed the evidence 
considered in determining a disability rating, including, 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations, statements from employers as to job 
performance and time lost due to service-connected 
disabilities, and witness statements.

With respect to effective date, the letter instructed the 
veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other application standards."  The veteran was 
also advised as to examples of evidence that would be 
pertinent to an effective date determination, such as 
information about continuous treatment or when treatment 
began, service medical records that the veteran may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Additionally, there is no timing 
problem as to Dingess notice since, as indicated above, the 
veteran's claim was re-adjudicated in the March 2008 SSOC 
following the issuance of the November 2007 Dingess notice.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In the instant case, the Board finds reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.  The evidence of record includes 
the veteran's service treatment records, the veteran's 
statements, and VA treatment records.  Additionally, the 
veteran was afforded VA examinations in November 2005 and 
January 2008.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with said provisions.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The veteran has retained the 
services of a representative, who has presented argument on 
his behalf.  Further, as indicated above, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred or aggravated in 
service.  See 38 C.F.R. § 3.303(d) (2008).

Service connection - PTSD

Specifically with respect to PTSD, three elements must be 
present: (1) medical evidence diagnosing PTSD; (2) combat 
status or credible supporting evidence that the claimed in-
service stressors actually occurred; and (3) a link 
established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2008).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2008).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary.  Service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Action Ribbon, or similar combat citation will 
be accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f) (2008).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994). 




Analysis

The veteran contends that he suffers from PTSD as a result of 
his combat experiences in the Republic of Vietnam.

As discussed above, in order to establish service connection 
for PTSD, there must be:  (1) a current medical diagnosis of 
PTSD; (2) combat participation or credible supporting 
evidence that a claimed in-service stressor actually 
occurred; 
and (3) medical evidence of a causal nexus between the 
current PTSD symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2008).

Concerning element (1), current medical diagnosis of PTSD, 
the question of whether the veteran currently has PTSD is 
essentially medical in nature.  The Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

There is conflicting evidence as to whether the veteran's 
psychological symptomatology warrants a diagnosis of PTSD 
under the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM- IV).  The competing medical evidence 
includes the reports of two VA examinations, dated November 
2005 and January 2008, and VA treatment records including an 
October 2006 psychological intake evaluation and a May 2008 
addendum to that evaluation.  The Board has carefully 
evaluated the medical evidence and, for reasons stated 
immediately below, finds that the evidence in favor of a PTSD 
diagnosis is at least in equipoise with the evidence against 
such a diagnosis.

VA examinations were conducted in November 2005 and January 
2008, in order to ascertain whether the veteran's 
psychological symptomatology warranted a PTSD diagnosis.  
Although the November 2005 VA examiner acknowledged that the 
veteran's in-service stressors met the DSM-IV PTSD criterion, 
the examiner did not diagnose the veteran with PTSD [or any 
other psychiatric diagnosis].  The January 2008 VA examiner 
found that the veteran's symptomatology did not warrant a 
PTSD diagnosis.  Specifically, the examiner explained that 
the veteran's "PTSD symptoms are not severe enough to 
interfere with occupational and social functioning. . . 
Veteran has reported/has some PTSD symptoms such as dreams 
and memories but the symptoms reported to this examiner do 
not meet the DSM-IV criteria for a diagnosis of PTSD."  
Notably, the VA examiner opined, "[p]er the October 2006 
clinical psychological report, the veteran does meet the 
diagnosis of PTSD."  

The veteran was initially diagnosed with PTSD via an October 
2006 VA psychological intake evaluation.  The VA clinical 
psychologist who conducted the October 2006 evaluation 
diagnosed the veteran with PTSD, noting that the veteran 
"described recurrent and vivid nightmares, frequent 
intrusive thoughts, flashbacks with auditory and visual 
hallucinations, significant sleep and concentration problems, 
depressed mood, anhedonia, increased irritability, social 
isolation and withdrawal, hypervigilance, and avoidance."  
The psychologist further opined that the veteran "used 
repression, denial, suppression, and minimalization as 
defense mechanisms to deal with his anxiety symptomatology."  

Crucially, the veteran's VA psychologist provided an addendum 
to the October 2006 psychological intake evaluation in light 
of the November 2005 and January 2008 VA examinations.  In 
the May 2008 addendum, he stated that the VA examiners 
"failed to take into account the significance of [the 
veteran's] combat experience and how it has significantly 
interfered with his social, occupational, interpersonal, and 
familial functioning throughout the years.  Based on his 
training, [the veteran] has remained stoic throughout the 
years. . . He has been followed regularly. . . and it is [my] 
clinical opinion based on clinical records review and 
interviews of [the veteran] as well as psychometric 
screening, that he meets the diagnostic criteria for PTSD 
secondary to his combat experience in Vietnam."  
See Addendum to VA psychological intake evaluation dated May 
2008.  

The VA  treatment records document complaints of nightmares, 
flashbacks, and irritability, including a particular episode 
in which the veteran wanted to kill a Dairy Queen employee.  
See VA treatment record dated February 2007.  Additionally, 
at the October 2008 Board hearing, the veteran testified that 
he has struggled with depression, anxiety, irritability, 
flashbacks, and nightmares since returning home from Vietnam 
in 1968.  See the October 2008 hearing transcript pgs. 5, 11.  
The veteran testified that he continues to experience 
significant problems sleeping due to nightmares and 
flashbacks.  Id., pgs. 7-8.  He further testified as to 
environmental and situational triggers which periodically 
exacerbate his symptoms.  See Id., pgs. 8-9.  

The VA outpatient treatment reports and the veteran's 
testimony in essence corroborate the observation of the VA 
psychologist that the veteran hid his PTSD symptoms, to 
include via self-medication with alcohol.  Specifically, the 
veteran stated that he initially self-medicated with alcohol, 
but with the help of his wife, was able to stabilize and 
suppress his symptoms to some extent.  See October 2008

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  Although recognizing that there 
is no "treating physician" rule [see White v. Principi, 243 
F.3d 1378 (Fed. Cir. 2001)], the Board assigns more weight of 
probative value to the opinions expressed by the VA 
psychologist in the October 2006 psychological intake 
evaluation and the May 2008 addendum because these opinions 
are consistent with the veteran's symptomatology as reported 
in his treatment records as well as his sworn testimony 
before the Board.  

In sum, the Board finds that opinion of the veteran's VA 
clinical psychologist is consistent with the evidence of 
record, including the veteran's treatment history and his 
sworn testimony.  Accordingly, although there is significant 
evidence showing no diagnosis of PTSD, the evidence is at 
least in equipoise as to whether the veteran has PTSD.  As 
such element (1), current diagnosis, is arguably satisfied.

With respect to the second element of 38 C.F.R. § 3.304(f), 
combat status or verified in-service stressor, the veteran's 
DD-214 demonstrates that he served for one year and five 
months in the Republic of Vietnam.  His military occupational 
specialty (MOS) was light weapons infantry.  Further, the 
veteran's DD-214 shows that he was awarded the Combat 
Infantry Badge and the Purple Heart Medal.  Accordingly, the 
veteran's combat status is established.  The veteran's 
testimony alone is, therefore, sufficient to establish the 
existence of an in-service stressor, if his claimed stressors 
are related to his combat experience.  See 38 C.F.R. § 
3.304(f) (2008).

The veteran has repeatedly described numerous stressors over 
the course of his psychological treatment and testing.  
Specifically, the veteran reported that he was exposed to and 
witnessed the injuries and deaths of comrades and enemy 
combatants as a result of frequent firefights.  See VA 
psychological intake evaluation dated October 2006.  He 
further indicated that he witnessed first-hand the results of 
artillery actions and Napalm drops.  See VA examination dated 
November 2005.

The Board has no reason to disbelieve the veteran's 
statements, as they are consistent with his combat record, 
his MOS, and the record of his service in Vietnam.  See 
38 U.S.C.A. § 1154 (West 2002).  Specific corroboration of 
the reported events is unnecessary under the circumstances 
here presented.  Accordingly, element (2) of 38 C.F.R. § 
3.304(f) has been satisfied.

With respect to element (3), medical nexus, the veteran's 
claimed in-service stressors have been linked to his PTSD by 
a VA clinical psychologist.  Specifically, the psychologist 
stated, that the veteran's PTSD is "secondary to his combat 
experience in Vietnam."  See Addendum to VA psychological 
intake evaluation dated May 2008.  Further, the veteran's 
medical records do not demonstrate any intercurrent stressor 
events from the date of his discharge from military service 
in February 1968 through his initial PTSD diagnosis in 
October 2006.  Accordingly, element (3) of 38 C.F.R. § 
3.304(f), nexus, has also been satisfied.  

In summary, the Board finds that the veteran has met all 
requirements needed to establish service connection for PTSD.  
Accordingly, the Board concludes that the relevant and 
probative evidence of record establishes that his current 
PTSD was incurred in service.  The benefit sought on appeal 
is accordingly allowed.


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


